08/05/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0580



                                  No. DA 20-0580

IN THE MATTER OF

J.W.,

              A Youth under the age of eighteen years.

                                      ORDER

        Upon consideration of Appellee’s motion for a 5-day extension of time, and

good cause appearing therefor,

        IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including August 17, 2021, within which to prepare, serve, and file the State’s

response.




TKP                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 5 2021